By the Court :
This case is affirmed, the court being of the opinion:
1. That the cause of action stated in the counter-claim of the defendant, John W. Murry, deceased, survives, and that the order of the court substituting and continuing his administratrix as party defendant was proper and legal.
2. That the parol testimony tending to show that the bill of sale executed by Murry to the plaintiff, although absolute on its-face, was, in fact, a mortgage, was properly admitted, and the question whether such bill of sale was absolute or only a mortgage-was properly left to the jury.
3. That while the acts of the witness Allen, the scrivener, who-prepared the bill of sale, in revealing the conversation between himself and the plaintiff is not to be commended, still, we do not think that the relations between them were of such character aa *113to render such conversations privileged within the rule governing communications between attorney and client,
é. That there was sufficient evidence to support the verdict.
All concur.